i         OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                               AUSTIN




    &enorable 8. 3. tssaitks,   ohrrtrrapn
    camdttee   cn sodlcisry   end
    Austin,. Texss
mnoruble      8.   J.   Isancks   -   fpso   3




              ‘The Constftutian        is    supr(3s0,    o.nd no statutory   83~
actmat,  irhethcron ori;rtnslor an ammdatory oat, in con-
tra~ention thOroaf is valid. The language of the Constitu-
tion is murmMl;p1oos~ am Its prohibit%5   is dthimt qunllFi-
CattGll~ If -nc current 8agef.e shall mm' be subject to SW-
nlshm0nt, It teaeeaaril~follone thnt neither fiSteon per
mat,      nor ttm p6r oat,        nor any other          per cat   of suab rmge8
may bo made subfeet ta garmfshmcnt.
            It can naks no U.lYerenca that the bill authorlzos
the orerlftcr   to reach by la8 the uages of his debtor *aam
and uxocpt    garxllshraent.~ In That othe? method coald it be
roached than by gcrnlshn0att ?ho hill .20er aot undmt&xi to
prwids snot&r method to acooxuplipb this cad, hot it It were
to it0 30, oat 3bould~prwlzla3 rncdy zuxlcall it l         lqmurl-
ing‘ , *QLstraint* )  or what     not, sach  a bill 8ould nwerthe-
1~86 violato the tery spirit and purpo~o of the Constitution.
1sspacial4 numtioxd~      ‘~shment*         in the Coamtltutiea is
00 lA&.totion vhntaocver upon the obvLou6 purpose to esezpt
a1 currant wages icr peraonrrl semLos from the exnctiea Of
oroditors, and would rorbid lcrgslrtire ensatrmts           setting
up a prccoodlag under unother name. tha ofreef of which
80ad be to subject%ha.current race6 or personal sarrioe
to aa impauodi~ for debt. Ilouse 8111 380 is, therefore,
in riol~tion oP the Cuaotltution.